PER CURIAM.
The denial of appellant’s rule 3.850 motion for post-conviction relief is affirmed on all grounds raised on appeal save one. His challenge to the legality of his sentence based on an error in scoring victim injury on the sentencing guidelines scoresheet may be properly raised by rule 3.800(a) motion. Because this motion should be so treated by the trial court, and because this asserted ground for relief is facially sufficient, denial of the motion on this ground is reversed and the cause remanded for consideration in accordance with Brown v. State, 508 So.2d 522 (Fla. 2d DCA 1987).
AFFIRMED in part, and REVERSED in part.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.